RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3749-17T6


STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

MALIK KAMARA,

     Defendant-Respondent.
__________________________

                    Argued February 26, 2019 – Decided March 29, 2019

                    Before Judges Yannotti, Rothstadt and Gilson.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Middlesex County, Indictment No. 17-12-
                    1394.

                    Claudia Joy Demitro, Deputy Attorney General, argued
                    the cause for appellant (Gurbir S. Grewal, Attorney
                    General, attorney; Claudia Joy Demitro, of counsel and
                    on the brief).

                    John W. Douard, Assistant Deputy Public Defender,
                    argued the cause for respondent (Joseph E. Krakora,
                    Public Defender, attorney; Elizabeth C. Jarit, Assistant
                    Deputy Public Defender, of counsel and on the brief).
PER CURIAM

      The State appeals from an order entered by the Law Division on April 13,

2018, which dismissed the indictment charging defendant under N.J.S.A. 2C:29-

9(a) with purposely or knowingly disobeying an order of pretrial release, entered

by the court pursuant to the Criminal Justice Reform Act (CJRA), N.J.S.A.

2A:162-15 to -26. We reverse.

      On February 20, 2017, defendant was charged in complaint-warrant W-

2017-0358-1225 with fourth-degree obstructing the administration of the law,

N.J.S.A. 2C:29-1(a); third-degree resisting arrest, N.J.S.A. 2C:29-2(a)(3)(a);

third-degree attempted burglary, N.J.S.A. 2C:5-1(a)(1), N.J.S.A. 2C:18-2(a)(1);

and fourth-degree throwing a bodily fluid at a law enforcement officer, N.J.S.A.

2C:12-13. Defendant also was charged in complaint-warrant W-2017-0356-

1225 with fourth-degree throwing a bodily fluid at a law enforcement officer.

      On February 22, 2017, a judge entered an order releasing defendant

pretrial, subject to certain non-monetary conditions. One of those conditions

was that defendant "[s]hall not commit any offense during the period of release."

      On September 19, 2017, defendant was charged in complaint-warrant W-

2017-1476-1225 with third-degree conspiracy to use a credit card fraudulently,

N.J.S.A. 2C:5-2(a); N.J.S.A. 2C:21-6(h); third-degree attempt to use a credit


                                                                         A-3749-17T6
                                       2
card fraudulently, N.J.S.A. 2C:5-1(a)(1); N.J.S.A. 2C:21-6(h); fourth-degree

credit card theft, N.J.S.A. 2C:21-6(c)(1); and fourth-degree contempt of court

for violating the court's pretrial release order, N.J.S.A. 2C:29-9(a). Defendant

and other individuals allegedly committed these offenses on August 2, 2017.

      On December 7, 2017, a Middlesex County grand jury returned Indictment

No. 17-12-1391 charging defendant and others with conspiracy to use a credit

card fraudulently and other offenses. The grand jury also returned Indictment

No. 17-12-1394 charging defendant with contempt. In addition, on January 22,

2018, defendant was charged in Accusation No. 18-01-61 with fraudulent use of

a credit card. It appears that defendant also was charged with other offenses

under Indictment No. 17-09-1024 and Indictment No. 17-11-1345.

      On January 22, 2018, defendant pled guilty to various charges including

contempt as charged in Indictment No. 17-12-1394. The State agreed to dismiss

the other charges, and to recommend an aggregate sentence of four years of

incarceration, without a specified period of parole ineligibility.     At a later

hearing, the judge questioned whether the State could charge defendant under

N.J.S.A. 2C:29-9(a) with violating the court's pretrial release order. Thereafter,

defendant filed a motion to dismiss Indictment No. 17-12-1394. The State

opposed the motion.


                                                                          A-3749-17T6
                                        3
      After hearing oral argument, the judge filed a written opinion in which he

concluded that the CJRA did not authorize prosecution under N.J.S.A. 2C:29-

9(a) for a violation of a pretrial release order. In its opinion, the court also found

that the double jeopardy protections under the United States Constitution and

the New Jersey Constitution precluded the State from prosecuting defendant for

violating the pretrial release order, based on the commission of new offenses,

and for the new offenses.

      The judge entered an order dated April 13, 2018, dismissing the

indictment. The judge then sentenced defendant on the other charges to which

he pled guilty to an aggregate term of four years of incarceration. The judge

also denied the State's motion to stay the order dismissing the indictment

pending appeal. This appeal followed.

      On appeal, the State argues that: (1) the trial court erred by dismissing the

indictment because it was not palpably defective; (2) the plain language of

N.J.S.A. 2C:29-9(a) and the CJRA allows the State to charge a defendant with

contempt for a violation of a condition in a pretrial release order; (3) the

contempt charge is consistent with the purposes of the CJRA; (4) the charge is

consistent with New Jersey law; (5) federal law does not preclude a contempt

charge for violating the pretrial release order; (6) the Double Jeopardy Clause


                                                                              A-3749-17T6
                                          4
does not preclude the State from charging defendant with violating the pretrial

release order; and (7) defendant was properly notified of the consequences of

failing to comply with the court's order.

      In response, defendant argues: (1) the trial court correctly dismissed the

charge of contempt under N.J.S.A. 2C:29-9(a); (2) the plain language of the

CJRA and its legislative history establish that the Legislature rejected contempt

as a remedy for a violation of a pretrial release order; (3) the Legislature's intent

to exclude contempt as a remedy is shown by its decision to differentiate the

CJRA from analogous provisions of federal law and a District of Columbia

statute; (4) New Jersey case law addressing similar violations of conditions of

probation and bail supports the conclusion that a violation of a condition in a

pretrial release order is not subject to prosecution for contempt under N.J.S.A.

2C:29-9(a); (5) the regulatory nature of the CJRA does not support the use of a

contempt prosecution as a remedy for a violation of a pretrial release condition;

(6) defendant was not properly notified he could be charged with contempt if he

violated a condition of release; and (7) double jeopardy protections preclude the

State from imposing punishment for violating the pretrial release order and the

related substantive offenses.




                                                                             A-3749-17T6
                                         5
      Having thoroughly considered the arguments of the parties, we conclude

for the reasons stated in our opinion in State v. McCray,     N.J. Super.     (App.

Div. 2019), which also is filed today, that the trial court erred by dismissing the

indictment charging defendant with purposely or knowingly violating the court's

pretrial release order.

      The CJRA does not preclude the State from charging a defendant with

contempt under N.J.S.A. 2C:29-9(a) based on a violation of a condition in a

pretrial release order, and defendant had adequate notice that he could be

charged under N.J.S.A. 2C:29-9(a) if he violated the order. Moreover, the

double jeopardy protections in the United States Constitution and the New

Jersey Constitution do not bar the State from prosecuting defendant for contempt

under N.J.S.A. 2C:29-9(a), based on his commission of a new offense, and also

prosecuting defendant for that substantive offense.

      Reversed and remanded to the trial court for further proceedings in

conformity with this opinion. We do not retain jurisdiction.




                                                                            A-3749-17T6
                                        6